DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-7, 12-13 and 17-26 have been cancelled.
Claims 1 and 8 have been amended.
Claims 1-5, 8-11 and 14-16 are pending and will be examined on the merits.  
	The text of those sections of Title 35, US Code not included in this Office Action may be found in the prior Office Action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.  

Rejections/Objections Withdrawn

Claim Objections
	The Examiner previously objected to claim 17 for a minor typographical error.  With the cancellation of claim 17, this objection has been rendered moot.  

35 U.S.C. 102 rejection of Claims 1-4, 8-10 and 15	
Applicant’s amendments to the claims, filed 09/20/21, have been fully considered and the rejection of claims 1-4 under 35 U.S.C. 102 is now moot by the amended claims.  The rejection of 06/23/2021 has been withdrawn.  



35 U.S.C. 102 rejection of Claims 17-21
	Due to the cancellation of claims 17-21 in the amended claims, filed 09/20/21, the rejection of 06/23/2021 under 35 U.S.C. is now moot.  

35 U.S.C. 102 rejection of Claims 1-5, 8-11 and 15-21
Applicant’s amendments to the claims, filed 09/20/21, have been fully considered and the rejection of claims 1-5 under 35 U.S.C. 102 is now moot by the amended claims.  The rejection of 06/23/2021 has been withdrawn.  

35 U.S.C. 103 rejection of Claims 1-5, 8-11, and 15-21
Applicant’s amendments to the claims, filed 09/20/21, have been fully considered and the rejection of claims 1-5, 8-11 and 15-16 under 35 U.S.C. 102 is now moot by the amended claims.  Furthermore, the cancellation of claims 17-21 renders the rejection of these claims moot as well.  The rejection of claims 1-5, 8-11 and 15-21 of 06/23/2021 has been withdrawn.  

35 U.S.C. 103 rejection of Claims 17-24
Due to the cancellation of claims 17-24 in the amended claims, filed 09/20/21, the rejection of 06/23/2021 is now moot. 

35 U.S.C. 103 rejection of Claims 22-24
Due to the cancellation of claims 22-24 in the amended claims, filed 09/20/21, the rejection of 06/23/2021 is now moot. 


New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Afzal (Afzal, et al., Journal for ImmunoTherapy of Cancer (2018) 6:64, of record) in view of Rotz (Rotz, et al., Pediatr. Blood Cancer 2017 Vol 64).
Afzal reports on a retrospective study of advanced malignant melanoma patients divided into two cohorts: Cohort A (received ipilimumab, nivolumab and/or pembrolizumab without metformin) and Cohort B (received ipilimumab, nivolumab and/or pembrolizumab concurrent with metformin (Afzal, p 3, ¶ 3).  Cohort B performed significantly better than Cohort A with respect to overall and progression free survival in patients receiving only PD-1 therapy (Afzal, p 7, Table 2).  Regarding claim 16, Afzal reports that the metformin and immunotherapy were given concurrently (Afzal, p 3, ¶ 3).  Regarding claim 14, this was a multi-month trial.  The patients were dosed with metformin twice daily (Afzal, p 3, ¶ 4).  This would logically mean that even if one of the metformin doses was given at the same time as the PD-1 inhibitor, the other dose of metformin would be administered prior to the next dose of PD-1 inhibitor.
Afzal does not teach identifying that the patient that is administered an immune checkpoint inhibitor is at risk of developing CRS.

It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Afzal and Rotz.  The result of this combination would be a method comprising: 1) testing of melanoma patients scheduled to undergo anti-PD-1 immunotherapy for proinflammatory markers to identify CRS risk and 2) the administration of metformin along with nivolumab for the treatment of advanced malignant melanoma.  The motivation behind such a combination would be to ensure that the patients that may have the risk of developing CRS following treatment with nivolumab are properly identified and treated.  Rotz teaches that CRS can develop from anti-PD-1 inhibitor therapy.  The teachings of Rotz create a motivation to test for proinflammatory markers to detect CRS in melanoma patients that are undergoing anti-PD-1 immunotherapy.  Such a test would comprise measuring proinflammatory molecules such as IL-6.  If levels of these proinflammatory molecules are found to be elevated, the patient would be at risk of developing CRS (See Specification p 7, lines 28-31 – p 8, lines 1-12).  The patient could then be treated with anti-CRS therapy as was performed in Rotz (Rotz, p 2, ¶ 3).   Afzal demonstrates that the superiority of metformin + anti-PD-1 therapy with respect to overall and progression free survival when compared to anti-PD-1 therapy alone (Afzal, p 7, Table 2).  One of ordinary skill in the art would have a reasonable expectation of success making this combination because one of ordinary skill in the art would reasonably deduce that: 1) a patient having high inflammatory markers has an increased risk of CRS (Rotz) and therefore testing of patients scheduled to .  

Allowable Subject Matter
Claims 1-5 are allowed.  
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art teaches wherein a mammal that could be considered to possibly have CRS was given metformin is Afzal (Afzal, et al., Journal for ImmunoTherapy of Cancer (2018) 6:64, of record), there is no prior art wherein a mammal was specifically identified as having CRS and then given metformin to reduce the severity of said CRS.  Further, metformin has been shown to reduce expression of inflammatory cytokines in some situations (see Hirsch (Hirsch, et al., 2013 PNAS Vol. 110 No. 3 972-977, of record) and Yan (Yan, et al., Molecular Medicine 2018 24:20, of record)), but there is no teaching that showed that administration of metformin will treat CRS.  Furthermore, Mu (Mu et al., OncoTargets and Therapy 2018:11 1767-1776, of record) teaches that metformin inhibits CD19-CAR T cell proliferation (Mu, p 1770, ¶ 5), metformin induces CD19-CAR T cell apoptosis (Mu, p 1770, ¶ 6), and that metformin inhibits the cytotoxicity of CD19-CAR T cells (Mu, 1770, ¶ 7).  These effects result in reducing the effectiveness of the CD19-CAR T cells to promote survival percentage in mice subject to a tumor challenge (Mu, p 1774, Fig. 6C). A person of ordinary skill in the art aware of these findings would not be motivated to combine metformin with CAR T cell therapy due to the deleterious effects of metformin on the efficacy of the CAR T cell therapy.  

Conclusion
Claims 8-10 and 14-16 are rejected.
Claim 11 is objected to.  
Claims 1-5 are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN L VAN DRUFF/Examiner, Art Unit 1643        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643